DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 05/24/2022 for response of the office action mailed on 03/03/2022.  Independent claims 1, 12, 23 and 30 are amended. Dependent claims 5, 10, 21 and 27 are amended. No claims are  amended or cancelled. Therefore, claims 1-30  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Objections
Claims  1, 12, 23 and 30 are objected to because of the following informalities: 
                   Claim 1 line 7,  add, “wherein” before “one of the first layer”;
                   Claim 12 line 7, add, “wherein” before “one of the first layer”;
                   Claim 23 line 9, add, “wherein” before “one of the first layer”;
                    Claim 30 line 8, add, “wherein” before “one of the first layer”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 12-16, 20, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al. (2019/0387577), Parron hereinafter, in view of Arvidson et al. (2020/0296627), Arvidson hereinafter.

Re. claims 1, 23 and 30, Parron teaches a method (Fig.7) of wireless communication (Fig.11) by a user equipment (UE) (Fig.14), a computer-readable medium storing (Fig.14, storage medium) computer-executable code for wireless communication by a user equipment (UE), the code when executed by a processor cause the processor to (¶0155/¶0159) and an apparatus  (Fig.14) for wireless communication by a user equipment (UE) (Fig.14), comprising: a memory (Fig.14, storage medium); and at least one processor (Fig.14, application/graphic processor) coupled to the memory and configured to: determine one or more radio conditions associated with at least one traffic flow between the UE and a network (Fig.1-14 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow).  The UE …to detect user data in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow  (i.e., radio condition), for uplink transmission by the UE 920.  The UE …. to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow 930  (i.e., radio condition)); configuring, based on the one or more radio conditions, a set of parameters upon which buffering of packets at a first layer before transfer of the packets to a second layer is based (Fig. 1-14 & ¶0025 - there can be configurations to enhance the buffer status report (BSR) sent by the UE to the eNB to notify the number (or size) of TCP Acknowledgements (ACKs) pending in addition to the total size of data pending. … the TCP stack can generate TCP ACKs at different ratios based on the received throughput. Fig. 1-14 & ¶0026 - By notifying to the gNB of the amount of small packets (TCP ACK) and large packets (user data), the gNB has a better visibility on the amount and type of data pending on the UE side. The gNB can then allocate radio resources accordingly. The gNB can decide to allocate a series of short grants for a continuous transmission of TCP ACKs which are delay sensitive and can send less frequent but larger uplink (UL) grants to transmit user data in larger data packets (can be up to 1470 bytes per internet protocol (IP) packet). Consequently, when the delivery of a UL TCP ACK is more regular (received more often, and in fewer bursts), better downlink (DL) throughput can be achieved. Fig. 1-14 & ¶0031 - TCP data transfer is typically very sensitive to jitter and data loss that is impacting the overall throughput. This is particularly visible in a cellular network where the radio link quality can vary quickly. In the case of a bottleneck in uplink transmission, when the UE doesn't receive enough of a grant indication or does not receive a grant fast enough, the UE has to buffer data. In one example, the TCP ACK can be released or dropped when it has aged to a predetermined time period. Fig. 1-14 & ¶0033 - at a high downlink (DL) throughput, the UE can send many TCP ACKs in an UL communication. The TCP ACKs in the UL are sent in parallel to any other user data transfer. In the case of congestion or fluctuation of the radio resources for the UL, the UE may not receive enough resources allocated by the eNB to send all UL data. In addition, the sending of UL data can be delayed, leading to either a local drop of a TCP ACK or to a bursty delivery of a TCP ACK. This jitter in TCP ACK sending in UL can lead to a degradation of the downlink (DL) TCP throughput. Fig. 1-14 & ¶0036 - The eBSR can contain a count value 220 or a total size of pending small packets. Considering the small size of the packet, a count value 220 can be a valid alternative, especially if a filter type is used to identify the number of small packets and the packet type can be precisely identified (such as TCP ACK)…., the length of the eBSR is 1 byte, containing 2 bits of Logical Channel Group Identification (LCG ID) 210. The LGC ID can be used for identifying the group of logical channel(s) to which the buffer status is being reported. The eBSR can further comprise 6 bits of count value 220. The count value 220 can indicate a number of packets with a size less than X bytes. The value of X can be a positive integer. The value of X can be locally configured in the UE or configured by the gNB. Fig. 1-14 & ¶0061 - the one or more processors are further configured to filter the packets for uplink transmission to identify packets with a packet size less than X bytes as the small packets that are pending for transmission in the uplink transmission, wherein X is an integer greater than 0. Fig. 1-14 & ¶0066 - the one or more processors are further configured to calculate the number of TCP ACKs at the UE from one or more of: a TCP stack; or a cellular protocol stack configured to determine the number of TCP ACKs transmitted from the gNB. Here, number of packet sizes {e.g., number of packets with a size less than X bytes, where X (a count value, a limit) is an integer greater than 0, configured by the UE, also, see claims 28-29, contrary to applicant’s remarks at least in page 12 of remarks as submitted on 05/24/2022}, number of TCP Acks {the number of TCP ACKs depends on the time window (e.g., 10ms), which depends on the DL TCP throughput with the corresponding UL TCP ACK generation as determined/calculated by UE in negotiation with eNB with varied radio condition, see ¶0038 along with Fig.3} are interpreted as a set of parameters,  configured by UE for UL data transmission, as data/packets are buffered before the TCP transmission, wherein, the data/packet transfer in TCP is directly linked to radio link quality as disclosed supra), one of the first layer or the second layer comprising a lower layer of a protocol stack of the UE and another of the first layer or the second layer comprising a higher layer of the protocol stack of the UE (See in Fig.1,  TCP is in a higher layer than PDCP layer, PDCP is in a lower layer than TCP of the UE (clients)) ; 
Yet, Parron does not expressly teach communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters.
However, in the analogous art, Arvidson explicitly discloses communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters. (Fig.7 /Fig. 12 & ¶0093 - determine  if user data, such as feedback data of a transmission from the radio network node 12, shall be transmitted over the second RAT. By sending feedback, e.g., TCP ACKs via an alternate access technology, it is possible to reduce the amount of feedback data in the primary RAT. See 1201, 1202, 1203 – various conditions to check whether second RAT is to be used by UE send feedback (TCP ACK) by  the UE 10  to the network node 12. ¶0094 - Action 1204.  The wireless device compares the estimated delay with a threshold value.  In case the delay is longer than the threshold,  the wireless device 10 transmits the feedback (e.g., TCP ACKs) using the second RAT. Also, see 703 in Fig.3 & 1005 in Fig.10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow to include Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network, because it provides a mechanism for improving performance of the wireless communication network in an efficient manner.   (¶0001/¶0017, Arvidson).

Re. claim  12, Parron teaches an apparatus (Fig.14) for wireless communication (Fig.11) by a user equipment (UE) (Fig.14), comprising:  means for determining one or more radio conditions associated with at least one traffic flow between the UE and a network (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow).  The UE …to detect user data in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow  (i.e., radio condition), for uplink transmission by the UE 920.  The UE …. to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow 930  (i.e., radio condition)) ;  means for configuring, based on the one or more radio conditions, a set of parameters upon which buffering of packets at a first layer before transfer of the packets to a second layer is based (Fig. 1-14 & ¶0025 - there can be configurations to enhance the buffer status report (BSR) sent by the UE to the eNB to notify the number (or size) of TCP Acknowledgements (ACKs) pending in addition to the total size of data pending. Fig. 1-14 & ¶0026 - By notifying to the gNB of the amount of small packets (TCP ACK) and large packets (user data), the gNB has a better visibility on the amount and type of data pending on the UE side. The gNB can then allocate radio resources accordingly. The gNB can decide to allocate a series of short grants for a continuous transmission of TCP ACKs which are delay sensitive and can send less frequent but larger uplink (UL) grants to transmit user data in larger data packets (can be up to 1470 bytes per internet protocol (IP) packet). Consequently, when the delivery of a UL TCP ACK is more regular (received more often, and in fewer bursts), better downlink (DL) throughput can be achieved. Fig. 1-14 & ¶0031 - TCP data transfer is typically very sensitive to jitter and data loss that is impacting the overall throughput. This is particularly visible in a cellular network where the radio link quality can vary quickly. In the case of a bottleneck in uplink transmission, when the UE doesn't receive enough of a grant indication or does not receive a grant fast enough, the UE has to buffer data. In one example, the TCP ACK can be released or dropped when it has aged to a predetermined time period. Fig. 1-14 & ¶0033 - at a high downlink (DL) throughput, the UE can send many TCP ACKs in an UL communication. The TCP ACKs in the UL are sent in parallel to any other user data transfer. In the case of congestion or fluctuation of the radio resources for the UL, the UE may not receive enough resources allocated by the eNB to send all UL data. In addition, the sending of UL data can be delayed, leading to either a local drop of a TCP ACK or to a bursty delivery of a TCP ACK. This jitter in TCP ACK sending in UL can lead to a degradation of the downlink (DL) TCP throughput. Fig. 1-14 & ¶0036 - The eBSR can contain a count value 220 or a total size of pending small packets. Considering the small size of the packet, a count value 220 can be a valid alternative, especially if a filter type is used to identify the number of small packets and the packet type can be precisely identified (such as TCP ACK)…., the length of the eBSR is 1 byte, containing 2 bits of Logical Channel Group Identification (LCG ID) 210. The LGC ID can be used for identifying the group of logical channel(s) to which the buffer status is being reported. The eBSR can further comprise 6 bits of count value 220. The count value 220 can indicate a number of packets with a size less than X bytes. The value of X can be a positive integer. The value of X can be locally configured in the UE or configured by the gNB. Fig. 1-14 & ¶0061 - the one or more processors are further configured to filter the packets for uplink transmission to identify packets with a packet size less than X bytes as the small packets that are pending for transmission in the uplink transmission, wherein X is an integer greater than 0. Fig. 1-14 & ¶0066 - the one or more processors are further configured to calculate the number of TCP ACKs at the UE from one or more of: a TCP stack; or a cellular protocol stack configured to determine the number of TCP ACKs transmitted from the gNB. Here, number of packet sizes {e.g., number of packets with a size less than X bytes, where X (a count value, a limit) is an integer greater than 0, configured by the UE, also, see claims 28-29, contrary to applicant’s remarks at least in page 12 of remarks as submitted on 05/24/2022}, number of TCP Acks {the number of TCP ACKs depends on the time window (e.g., 10ms), which depends on the DL TCP throughput with the corresponding UL TCP ACK generation as determined/calculated by UE in negotiation with eNB with varied radio condition, see ¶0038 along with Fig.3} are interpreted as a set of parameters, configured by UE for UL data transmission, as data/packets are buffered before the TCP transmission, wherein, the data/packet transfer in TCP is directly linked to radio link quality as disclosed supra),  one of the first layer or the second layer comprising a lower layer of a protocol stack of the UE and another of the first layer or the second layer comprising a higher layer of the protocol stack of the UE (See in Fig.1, TCP is in a higher layer than PDCP layer, PDCP is in a lower layer than TCP of the UE (clients)); 
Yet, Parron does not expressly teach means for communicating a first set of packets with the network for the at least one traffic flow based on the set of parameters.
However, in the analogous art, Arvidson explicitly discloses means for communicating a first set of packets with the network for the at least one traffic flow based on the set of parameters. (Fig.7 /Fig. 12 & ¶0093 - determine  if user data, such as feedback data of a transmission from the radio network node 12, shall be transmitted over the second RAT. By sending feedback, e.g., TCP ACKs via an alternate access technology, it is possible to reduce the amount of feedback data in the primary RAT. See 1201, 1202, 1203 – various conditions to check whether second RAT is to be used by UE send feedback (TCP ACK) by  the UE 10  to the network node 12. ¶0094 - Action 1204.  The wireless device compares the estimated delay with a threshold value.  In case the delay is longer than the threshold,  the wireless device 10 transmits the feedback (e.g., TCP ACKs) using the second RAT. Also, see 703 in Fig.3 & 1005 in Fig.10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow to include Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network, because it provides a mechanism for improving performance of the wireless communication network in an efficient manner.   (¶0001/¶0017, Arvidson).

Re. claims 2, 13 and 24, Parron and Arvidson teach claims 1, 12 and 23.
Parron further teaches wherein the one or more radio conditions is based on one or more of: a quality of a channel on which the UE communicates with the network (Fig. 1-14 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow).  The UE …to detect user data in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow  (i.e., radio condition), for uplink transmission by the UE 920.  The UE …. to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows (i.e., traffic flow) associated with the QoS flow 930  (i.e., radio condition). Examiner interprets only one of the claimed features should be considered as per claim language.), a power headroom configured for transmission by the UE, a size of an uplink grant received from the network, a transition between a radio resource control (RRC) Idle mode or RRC Inactive mode and an RRC Connected mode, a discontinuous transmission (DTX) mode of the UE, or a discontinuous reception (DRX) mode of the UE. 
Re. claims 3 and 25, Parron and Arvidson  teach claims 1 and 23.
 Parron further discloses determining at least one type of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow)), wherein the at least one type of the at least one traffic flow includes at least one of at least one direction of the at least one traffic flow or at least one protocol of the at least one traffic flow (Fig. 1-14 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP (Transmission Control Protocol)  ; Here,  TCP is one type traffic flow associated with a protocol type), and wherein the set of parameters is configured further based on the at least one type of the at least one traffic flow (Fig. 4-6, 9 & ¶0072 - UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE c…configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950).

Re. claims 4 and 26,  Parron and Arvidson teach claims 1 and 23.
 Parron further discloses determining at least one priority associated with the at least one traffic flow, wherein the set of parameters is configured further based on the at least one priority associated with the at least one traffic flow. (Fig. 4-6, 9 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow associated with one or more TCP flows 910 .UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE …configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950. ¶0078 - configured to decode non access stratum (NAS) signaling indicating a setup of a higher priority QoS flow associated with a higher priority DRB used to transmit the TCP ACK packets.).

Re. claims 5, 16 and 27, Parron and Arvidson teach claims 1, 12 and 23.
 Parron further discloses wherein the set of parameters comprises at least one of a first threshold associated with a number of bytes allowed to accumulate in a buffer of the first layer before being released to the second layer, a second threshold associated with a number of packets allowed to accumulate in the buffer of the first layer before being released to the second layer (Fig. 1-14 & ¶0025 - The present technology describes applications which provide reliable data transfer that can rely on TCP (Transmission Control Protocol). Further, there can be configurations to enhance the buffer status report (BSR) sent by the UE to the eNB to notify the number (or size) of TCP Acknowledgements (ACKs) pending in addition to the total size of data pending (i.e., in the buffer). Fig. 1-14 & ¶0036 - The eBSR can contain a count value 220 or a total size of pending small packets. Considering the small size of the packet, a count value 220 can be a valid alternative, especially if a filter type is used to identify the number of small packets and the packet type can be precisely identified (such as TCP ACK)…., the length of the eBSR is 1 byte, containing 2 bits of Logical Channel Group Identification (LCG ID) 210. The LGC ID can be used for identifying the group of logical channel(s) to which the buffer status is being reported. The eBSR can further comprise 6 bits of count value 220. The count value 220 can indicate a number of packets with a size less than X bytes. The value of X can be a positive integer. The value of X can be locally configured in the UE or configured by the gNB. Fig. 1-14 & ¶0061 - the one or more processors are further configured to filter the packets for uplink transmission to identify packets with a packet size less than X bytes as the small packets that are pending for transmission in the uplink transmission, wherein X is an integer greater than 0. Fig. 1-14 & ¶0066 - the one or more processors are further configured to calculate the number of TCP ACKs at the UE from one or more of: a TCP stack; or a cellular protocol stack configured to determine the number of TCP ACKs transmitted from the gNB. Here, number of packet sizes {e.g., number of packets with a size less than X bytes, where X (a count value, a limit) is an integer greater than 0, configured by the UE, also, see claims 28-29, contrary to applicant’s remarks at least in page 12 of remarks as submitted on 05/24/2022}, number of TCP Acks {the number of TCP ACKs depends on the time window (e.g., 10ms), which depends on the DL TCP throughput with the corresponding UL TCP ACK generation as determined/calculated by UE in negotiation with eNB with varied radio condition, see ¶0038 along with Fig.3} are interpreted as a set of parameters, configured by UE for UL data transmission, as data/packets are buffered before the TCP transmission, wherein, the data/packet transfer in TCP is directly linked to radio link quality as disclosed supra. Examiner interprets only one of the claimed features should be considered as per claim language), or a duration of a timer upon expiry of which packets in the buffer are released from the first layer to the second layer.
 Re. claims 9 and 20, Parron and Arvidson teach claims 1 and 12.
Parron further discloses wherein the at least one traffic flow comprises at least one of a Transmission Control Protocol (TCP) traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow). xaminer interprets only one of the claimed features should be considered as per claim language) or a User Datagram Protocol (UDP) protocol traffic flow.

Re. claim 14, Parron and Arvidson teach claim 12 .
 Parron further discloses means for determining at least one type of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP flows 910 (i.e., traffic flow)), wherein the at least one type of the at least one traffic flow includes at least one of at least one direction of the at least one traffic flow or at least one protocol of the at least one traffic flow (Fig.9 / Fig. 11 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow (i.e., radio condition) associated with one or more TCP (Transmission Control Protocol)  ; Here,  TCP is one type traffic flow associated with a protocol type), and wherein the set of parameters is configured further based on the at least one type of the at least one traffic flow (Fig. 4-6, 9 & ¶0072 - UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE c…configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950).

Re. claim 15, Parron and Arvidson teach claim 12.
 Parron further discloses means for determining at least one priority associated with the at least one traffic flow, wherein the set of parameters is configured further based on the at least one priority associated with the at least one traffic flow. (Fig. 4-6, 9 & ¶0072 - The UE … to identify a Quality of Service (QoS) flow associated with one or more TCP flows 910 .UE …. configured to detect TCP ACK packets, associated with downlink packets received at the UE, in the one or more TCP flows associated with the QoS flow 930… The UE …configured to encode the TCP ACK packets for transmission to the gNB, in a second DRB with a second priority level that is greater than the first priority level 950. ¶0078 - configured to decode non access stratum (NAS) signaling indicating a setup of a higher priority QoS flow associated with a higher priority DRB used to transmit the TCP ACK packets).




Claims 6, 17 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Parron, in view of Arvidson,  further in view  of Chang et al. (2019/0387436), Chang hereinafter.

Re. claims 6 and 28, Parron and Arvidson teach claims 1 and 23 respectively .
Yet, Parron and Arvidson do not expressly teach refraining from configuring the set of arameters based on a peak data rate associated with the at least one traffic flow.
However, in the analogous art, Chang explicitly discloses refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow. (Fig. 1-3 & ¶0036 – If the measured PLR is above the upper PLR threshold value, the UE device 106 may transmit a bitrate query to the base station 102….UE device 106 may be configured to refrain from sending this bitrate query (bitrate query, a parameter set, which is directly related to the surrounding radio condition of a user device) if the UE device 106 is already operating at the Maximum Bit Rate (MBR)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network  to include Chang’s invention of codec rate adaptation in a radio access network, because it provides a flexible and an efficient codec modification mechanism for a voice codec in a VOLTE call,  ensuring a better user experience (¶0002-¶0004, Chang)

Re. claim 17, Parron and Arvidson teach claim 12 .
Yet, Parron and Arvidson do not expressly teach means for refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow.
However, in the analogous art, Chang explicitly discloses means for refraining from configuring the set of parameters based on a peak data rate associated with the at least one traffic flow. (Fig. 1-3 & ¶0036 – If the measured PLR is above the upper PLR threshold value, the UE device 106 may transmit a bitrate query to the base station 102….UE device 106 may be configured to refrain from sending this bitrate query (bitrate query, a parameter set, which is directly related to the surrounding radio condition of a user device) if the UE device 106 is already operating at the Maximum Bit Rate (MBR)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network  to include Chang’s invention of codec rate adaptation in a radio access network, because it provides a flexible and an efficient codec modification mechanism for a voice codec in a VOLTE call,  ensuring a better user experience (¶0002-¶0004, Chang)







Claims 10 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Parron, in view of Arvidson,   further in view  of Patel et al. (2016/0277957, same assignee but published more than a year before the EFD of the instant application), Patel hereinafter.

Re. claims 10 and 21, Parron and  Arvidson teach claims 1 and 12.
Yet, Parron and Arvidson do not expressly teach wherein the set of parameters comprises at least one of one or more downlink accumulation triggers upon which the buffering of received packets at the first layer before being released to the second layer is based or one or more uplink accumulation triggers upon which the buffering of transmission packets at the first layer before being released to the second layer is based.
However, in the analogous art, Patel explicitly discloses wherein the set of parameters comprises at least one of one or more downlink accumulation triggers upon which the buffering of received packets at the first layer before being released to the second layer is based or one or more uplink accumulation triggers upon which the buffering of transmission packets at the first layer before being released to the second layer is based. (¶0041 - a reordering timeout on the wireless device (e.g., at the PDCP layer) may be a smaller value than the varying buffering duration on the access point when the wireless device is in the power operation mode (e.g., 65 ms).  This may cause (i.e., trigger) frequent reorder timeouts on the wireless device when packets (e.g., PDCP packets) on the other aggregated connection are received, but packets sent over the connection in the power operation mode are delayed due to buffering at the access point and there are one or more packets in the reorder queue.  The reorder timeout (i.e., parameter set causes/triggers to release accumulated packets in the reorder queue) may cause flushing of packets from reorder queue to upper layers (e.g., flushing of PDCP packets to UDP/IP, TCP/IP, etc. layers), which can experience lost packets and impact end-to-end applications. Fig.4 & ¶0067 - UE 415 can be configured to reorder packets at PDCP layer based on sequence number, before sending packets to upper layers.  Moreover, in this regard, UE 415 can define a reordering timeout (i.e., parameter set causes/triggers to release accumulated packets in the reorder queue) to flush out packets held in a reorder queue .. The aforesaid sections as disclosed by Patel is similar to instant application at least in ¶0071. Examiner interprets only one of the claimed features should be considered as per claim language).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network to include Patel’s invention of managing power operation modes of a user equipment (UE) communicating with a plurality of radio access technologies (RATs), because it provides a technique in avoiding unnecessary wastes of resources of wireless networks (e.g., cellular network, WLAN) when a UE communicates with both a cellular network and a WLAN with the UE transitioning from  a power saving mode (idle mode) to power operation mode (connected mode).   (¶0003/¶0007, Patel)

Claims 11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Parron, in view of Arvidson,  further in view  of Cheng et al. (2016/0205579, same assignee but published more than a year before the EFD of the instant application), Cheng hereinafter.

Re. claims 11 and 22, Parron and Arvidson teach claims 1 and 12.
Yet, Parron and Arvidson do not expressly teach  reconfiguring one or more of the set of parameters based on at least one of a change to the one or more radio conditions or a change to the at least one traffic flow.
However, in the analogous art, Cheng explicitly discloses  reconfiguring one or more of the set of parameters based on at least one of a change to the one or more radio conditions or a change to the at least one traffic flow. (Fig.1 & ¶0063 - Such capabilities allow for relatively fast switching for the reconfigured UEs 115 according to the instantaneous traffic situation, and may provide enhanced packet throughput between the UEs 115 and base station 105.  A UE 115, for example, may be in communication with a base station 105 using an initial TDD UL/DL configuration (TDD UL/DL configuration, parameter set). This initial TDD UL/DL configuration (TDD UL/DL configuration, parameter set), however, may become unfavorable for efficient packet throughput at a later point in time. … the user may switch from receiving a relatively large amount of data to transmitting a relatively large amount of data.  In such a situation, a ratio of uplink to downlink transmission data may have a significant change, which may result a previously favorable UL/DL configuration becoming an unfavorable UL/DL configuration.)  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Parron’s invention of buffer status report enhancements for TCP flow and Arvidson’s invention of a system and a method for handling communication of data by a user device in a wireless communication network to include Cheng’s invention for determining and/or providing channel conditions, such as channel state information, because it provides a technique in reconfiguring TDD format, which is implemented based on data traffic patterns of a wireless network system, enables additional uplink or downlink data capacity to users of the wireless network system.   (¶0002/¶0004, Cheng)




Allowable Subject Matter
Claims 7-8, 18-19 and 29  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 7 –  transferring a second set of packets from a PDCP  downlink queue to the higher layer based on the set of parameters, wherein the second set of packets is received from the network, wherein the first set of packets comprises acknowledge (ACK) feedback based on the second set of packets..
Claim 8 – depends on 7.

Claim  18 – means for transferring a second set of packets from a PDCP downlink queue to the higher layer based on the set of parameters, wherein the second set of packets is received from the network; wherein the first set of packets comprises acknowledge (ACK) feedback based on the second set of packets.
Claim  19 – depends on 18.
Claim  29 –  transfer a second set of packets from a PDCP downlink queue to the higher layer based on the set of parameters, wherein the second set of packets is received from the network; wherein the first set of packets comprises acknowledge (ACK) feedback based on the second set of packets.


Response to Arguments

Applicant's arguments filed on 05/24/2022 for §103 have been fully considered but they are not persuasive.

Regarding remarks in pages 11-12 for independent claim 1, applicant argues that Parron fails to teach, “configuring, based on the one or more radio conditions, a set of parameters upon which buffering of packets at a first layer before transfer of the packets to a second layer is based, one of the first layer or the second layer comprising a lower layer of a protocol stack of the UE and another of the first layer or the second layer comprising a higher layer of the protocol stack of the UE “. Examiner respectfully disagrees with the applicant. Parron discloses an invention pertaining to providing a reliable data transfer relying on TCP (Transmission Control Protocol), the invention further includes configurations to enhance buffer status report (BSR) sent by a UE to an eNB/g-NB to notify the number (or size) of TCP Acknowledgements (ACKs) pending in addition to the total size of data pending, see ¶0025 along with Fig. 1-14. Parron further discloses that by notifying to the gNB of the amount of small packets (TCP ACK) and large packets (user data), the gNB has a better visibility on the amount and type of data pending on the UE side. The gNB can then allocate radio resources accordingly. The gNB can decide to allocate a series of short grants for a continuous transmission of TCP ACKs which are delay sensitive and can send less frequent but larger uplink (UL) grants to transmit user data in larger data packets (can be up to 1470 bytes per internet protocol (IP) packet). Consequently, when the delivery of a UL TCP ACK is more regular (received more often, and in fewer bursts), better downlink (DL) throughput can be achieved, see ¶0026 along with Fig. 1-14. In addition, Parron also discloses that TCP data transfer is typically very sensitive to jitter and data loss that is impacting the overall throughput. This is particularly visible in a cellular network where the radio link quality can vary quickly. In the case of a bottleneck in uplink transmission, when the UE doesn't receive enough of a grant indication or does not receive a grant fast enough, the UE has to buffer data. In one example, the TCP ACK can be released or dropped when it has aged to a predetermined time period, see ¶0031 along with Fig. 1-14. In reference to TCP’s difficulties to the fluctuation of the underlying radio channel condition, Parron further discloses that at a high downlink (DL) throughput, the UE can send many TCP ACKs in an UL communication. The TCP ACKs in the UL are sent in parallel to any other user data transfer. In the case of congestion or fluctuation of the radio resources for the UL, the UE may not receive enough resources allocated by the eNB to send all UL data. In addition, the sending of UL data can be delayed, leading to either a local drop of a TCP ACK or to a bursty delivery of a TCP ACK. This jitter in TCP ACK sending in UL can lead to a degradation of the downlink (DL) TCP throughput, see ¶0032-¶0033 along with Fig. 1-14. To address the issue associated with the impact of TCP performance with the varied radio conditions in the air interface, Parron’s disclosures proposed in enhancing the buffer status reporting from the UE to the gNB, for example, proposed a structure of an enhanced Buffer Status Report (eBSR) as shown in Fig.2, the enhanced Buffer Status Report (eBSR), the eBSR can contain a count value 220 or a total size of pending small packets. Considering the small size of the packet, a count value 220 can be a valid alternative, especially if a filter type is used to identify the number of small packets and the packet type can be precisely identified (such as TCP ACK)…., the length of the eBSR is 1 byte, containing 2 bits of Logical Channel Group Identification (LCG ID) 210. The LGC ID can be used for identifying the group of logical channel(s) to which the buffer status is being reported. The eBSR can further comprise 6 bits of count value 220. The count value 220 can indicate a number of packets with a size less than X bytes. The value of X can be a positive integer. The value of X can be locally configured in the UE or configured by the gNB, see ¶0036. In line with the aforesaid disclosures, Parron further discloses that one or more processors of a user device,  are further configured to filter the packets for uplink transmission to identify packets with a packet size less than X bytes as the small packets that are pending for transmission in the uplink transmission, wherein X is an integer greater than 0, see ¶0061  along with Fig. 1-14. Parron further discloses that one or more processors of a user device, the one or more processors of a user device,  are further configured to calculate the number of TCP ACKs at the UE from one or more of: a TCP stack; or a cellular protocol stack configured to determine the number of TCP ACKs transmitted from the gNB. 

In summary, number of packet sizes {e.g., number of packets with a size less than X bytes, where X (a count value, a limit) is an integer greater than 0, configured by the UE, also, see claims 28-29, contrary to applicant’s remarks at least in page 12 of remarks as submitted on 05/24/2022}, number of TCP Acks {the number of TCP ACKs depends on the time window (e.g., 10ms), which depends on the DL TCP throughput with the corresponding UL TCP ACK generation as determined/calculated by UE in negotiation with eNB with varied radio condition, see ¶0038 along with Fig.3} are interpreted as a set of parameters,  configured by UE for UL data transmission, as data/packets are buffered before the TCP transmission, wherein, the data/packet transfer in TCP is directly linked to radio link quality as disclosed supra, quite contrary to applicant’s remarks at least in pages 11-12 of remarks as submitted on 05/24/2022.  Also, Parron discloses that  TCP is in a higher layer than PDCP layer, PDCP is in a lower layer than TCP of the UE (clients) as shown in Fig. 1.


For these reasons, it is maintained that independent claim 1 is   unpatentable over Parron, in view of Arvidson.

For similar  reasons, it is maintained that independent claims 12, 23 and 30  are  unpatentable over Parron, in view of Arvidson.


As all other dependent claims depend either directly or indirectly from the independent claim  1, 12, and 23,  similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sebire et al. (2019/0007324); See ¶0001, ¶0005-¶0008, ¶0029-¶0046 along with Fig. 1-4.
Dudda et al. (2018/0227801); See ¶0002-¶0008, ¶0050-¶0057, ¶0064-¶0072, ¶0076-¶0078, ¶0086-¶0087, ¶0091 along with Fig.1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                        

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467